Citation Nr: 1330537	
Decision Date: 09/24/13    Archive Date: 09/30/13

DOCKET NO.  10-01 910	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for right lower extremity peripheral neuropathy.

3.  Entitlement to service connection for left lower extremity peripheral neuropathy.

4.  Entitlement to service connection for bilateral deep vein thrombosis.

5.  Entitlement to an initial rating in excess of 50 percent for a psychiatric disorder, including a generalized anxiety disorder and posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Terrence T. Griffin, Counsel


INTRODUCTION

The Veteran had active service January 1968 to October 1971.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from May 2008 and October 2009 decisions of the Jackson, Mississippi, Regional Office (RO).

The May 2008 decision denied service connection claims for hypertension; right and left upper extremity peripheral neuropathy; right and left lower extremity peripheral neuropathy; and bilateral deep vein thrombosis.  In September 2012, the RO granted the service connection claims for right and left upper extremity peripheral neuropathy.  

The October 2009 decision granted service connection for a psychiatric disorder and assigned a 30 percent disability rating.  The RO granted a 50 percent rating for the disability in the July 2012 statement of the case (SOC) but it was mismailed; therefore, the SOC was reissued in September 2012 and the Veteran perfected timely appellate review.  


FINDING OF FACT

In September 2013, in writing, prior to the promulgation of a decision in the appeal by the Board, the Veteran withdrew his appeal of the assigned rating for a psychiatric disorder; and the denials of hypertension, right and left upper extremity peripheral neuropathy, and bilateral deep vein thrombosis.  


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of an appeal of the service connection claim for hypertension have been met.  38 U.S.C.A. §§ 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2012).

2.  The criteria for withdrawal of an appeal of the service connection claim for right lower extremity peripheral neuropathy have been met.  38 U.S.C.A. §§ 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2012).

3.  The criteria for withdrawal of an appeal of the service connection claim for bilateral deep vein thrombosis have been met.  38 U.S.C.A. §§ 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2012).

4.  The criteria for withdrawal of an appeal of the service connection claim for left lower extremity peripheral neuropathy have been met.  38 U.S.C.A. §§ 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2012).

5.  The criteria for withdrawal of an appeal for an initial rating in excess of 50 percent for a psychiatric disorder, including a generalized anxiety disorder and PTSD, have been met.  38 U.S.C.A. §§ 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2012).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

A claimant may withdraw in writing a substantive appeal at any time before the Board promulgates a decision in the appeal.  38 U.S.C.A. § 7105(d)(5); 38 C.F.R. § § 20.202 and 20.204. 

In January 2010, the Veteran perfected an appeal of service connection claims for hypertension, right lower extremity peripheral neuropathy, left lower extremity peripheral neuropathy, and bilateral deep vein thrombosis.  He also perfected appellate review of the assigned rating for a psychiatric disorder in September 2012.  

In a September 2013 signed statement received prior to the Board promulgating a decision in the appeal, the Veteran withdrew his appeal of the claims perfected for appellate review. 

The Board does not have appellate jurisdiction to review the appeal and dismissal of the appeal is warranted. 


ORDER

The appeal of a service connection claim for hypertension is dismissed.

The appeal of a service connection claim for right lower extremity peripheral neuropathy is dismissed.

The appeal of a service connection claim for left lower extremity peripheral neuropathy is dismissed.

The appeal of a service connection claim for bilateral deep vein thrombosis is dismissed.  

The appeal of the initial rating of 50 percent for a psychiatric disorder, including a generalized anxiety disorder and PTSD, is dismissed.  



____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


